Exhibit 10.1
*Confidential Treatment Requested


CEPHEID
2015 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
(Performance Period – Fiscal Years 2016 – 2018)


Unless otherwise defined herein, the terms defined in the Cepheid 2015 Equity
Incentive Plan, as amended from time to time (the “Plan”), shall have the same
meanings in this Notice of Performance-Based Restricted Stock Unit Award (the
“Notice”) and the attached Agreement (as defined below).
You (“Participant”) have been granted an award (the “Award”) of
Performance-Based Restricted Stock Units (“Units”) under the Plan subject to the
terms and conditions of the Plan, this Notice and the Performance-Based
Restricted Stock Unit Award Agreement, including any special terms and
conditions set forth in the any appendix attached thereto (each, an “Appendix”)
(the Performance-Based Restricted Stock Unit Award Agreement and any Appendix
are collectively referred to as the “Agreement”).
Participant:
 
Grant Number:
 
Date of Grant:
 
Target Number of Units:
 
Maximum Number of Units:
125% of the Target Number of Units
Performance Period:
January 1, 2016 – December 31, 2018
Earned Units:
Except as otherwise provided by Sections 3 and 4 of the Agreement, the number of
Earned Units (if any) shall equal the number of Units determined pursuant to
Appendix A to the Agreement.
Vesting Schedule & Vested Units:
Except as otherwise provided by Sections 3 and 4 of the Agreement, provided that
Participant’s Service has not terminated prior to the completion of the
Performance Period, the Earned Units for the Performance Period, if any, shall
become vested Units upon the certification by the Compensation Committee on the
Certification Date.
Expiration Date:
This Award expires on the latest of: (i) Settlement Date, if applicable,
following any required certification by the Compensation Committee on the
Certification Date or (ii) the date that the Compensation Committee determines
that the Performance Metrics have not been satisfied; provided, however, that it
will expire earlier if Participant’s Service terminates earlier, as described in
the Agreement.



***Certain omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 promulgated under the Securities Exchange Act of 1934



--------------------------------------------------------------------------------





You understand that your employment or consulting relationship or service with
the Company or a Parent or Subsidiary of the Company is for an unspecified
duration, can be terminated at any time, and that nothing in this Notice, the
Agreement or the Plan changes your “at-will” employment or service relationship.
You acknowledge and agree that the terms of this Award may change prospectively
in the event that your service status changes between full and part-time status
in accordance with Company policies relating to work schedules and vesting of
awards. You acknowledge that the vesting of the Units pursuant to this Notice is
earned only by continuing Service as an Employee, Non-Employee Director or
Consultant and the achievement of the Performance Metrics. You also understand
that this Notice is subject to the terms and conditions of the Agreement and the
Plan, both of which are incorporated herein by reference. You confirm that you
have read the Notice, the Agreement and the Plan. By accepting this Award of
Units, you consent to electronic delivery as set forth in the Agreement.






        

--------------------------------------------------------------------------------






APPENDIX A


Performance Metrics


This Appendix A applies to the determination of the number of Earned Units for
purposes of Section 3(a) of the Agreement.


1.    Performance Period. The performance period of the Units is January 1, 2016
through December 31, 2018 (the “Performance Period”).
2.    Units. The Target Number of Units and the Maximum Number of Units are as
set forth in the Notice.
3.    Performance Metrics. The number of Units that may be earned under an Award
and become Earned Units is determined by the level of achievement of the Revenue
Metric and the Operating Margin Metric (each as defined below, and each, a
“Performance Metric”) for the Performance Period.
(a)    “Revenue Metric” means the Company’s three-year compounded annual growth
rate (CAGR) (as defined below) for Revenue (as defined below) for the
Performance Period.
“Revenue” means the Company’s revenue, calculated in accordance with Generally
Accepted Accounting Principles (“GAAP”), as reported in its audited quarterly
and annual financial statements.
“Three-Year CAGR” shall be calculated using the following formula:  2018 Revenue
divided by 2015 Revenue)^(1/3) – 1, expressed as a percentage with one decimal
point.


“2018 Revenue” means Revenue for the Company’s fiscal year 2018 from January 1,
2018 through December 31, 2018, reported in USD on a Constant Currency Basis
(based on 2015 Revenue) (as defined below) and adjusted for all FX
hedging-related gains and losses.


“2015 Revenue” means Revenue for the Company’s fiscal year 2015 from January 1,
2015 through December 31, 2015, reported in USD and adjusted for all FX
hedging-related gains and losses.


“Constant Currency Basis (based on 2015 Revenue)” means all USD denominated
revenue in 2018 plus all foreign currency denominated revenue in 2018 for each
individual currency, multiplied by the simple average of the monthly average FX
rates for each respective currency in 2015, such that the 2018 revenue does not
include the impact of the change in FX rates between 2015 and 2018.  The monthly
average FX rates for each currency in 2015 to be used in this calculation are
set forth on Appendix B.


(b)     “Operating Margin Metric” means (x) the Company’s operating income, as
calculated and publicly reported on a non-GAAP basis for the Company’s 2018
fiscal


1

--------------------------------------------------------------------------------





year divided by (y) the Company’s Revenue for the Company’s 2018 fiscal year,
expressed as a percentage with one decimal point.
4.    Calculation of Earned Units.
(a)    The number of Units that may be earned under an Award and become Earned
Units is determined by multiplying the Target Number of Units by the Unit
Multiplier (as defined below) that corresponds to the each of the Revenue Metric
and the Operating Margin Metric (each as determined pursuant to the Section 5 of
Appendix A) with each of the Performance Metrics being equally weighted. The
following table summarizes this calculation of the number of Earned Units:
Target Number of Units
x
(50% x Revenue Metric Unit Multiplier (based on the Award Achievement Levels))
+
(50% x Operating Margin Metric Unit Multiplier (based on the Award Achievement
Levels))
=
Earned Units



(b)    The number of Earned Units will be rounded down to the nearest full
Share.
5.    Achievement of Performance Metrics. The achievement of the Performance
Metrics will be determined as follows.
(a)    Each Performance Metric has a Threshold, Target and Stretch level of
achievement, as set forth in the table below, and a corresponding Unit
Multiplier, as set forth in the table below. The level of achievement
percentages will be rounded to the nearest whole number.
“Revenue Metric Achievement” means the level of achievement of the Revenue
Metric, expressed as a percentage and determined pursuant to this Section 5 and
for which the Threshold, Target and Stretch levels of achievement are set forth
in the table below titled “Award Achievement Levels.”
“Operating Margin Metric Achievement” means the level of achievement of
Operating Margin Metric, expressed as a percentage and determined pursuant to
this Section 5 and for which the Threshold, Target and Stretch levels of
achievement are set forth in the table below titled “Award Achievement Levels.”
“Unit Multiplier” is the percentage that corresponds to the Revenue Metric
Achievement and the Operating Margin Metric Achievement pursuant to this Section
5 and for which the Threshold, Target and Stretch levels are set forth in the
table below. The Unit Multiplier will be multiplied by the Target Number of
Units as set forth in Section 4(a) of Appendix A above to determine the number
of Earned Units.
The following is the “Award Achievement Levels” table:




2

--------------------------------------------------------------------------------





 
Revenue Metric
 
Operating Margin Metric
Level
Revenue Metric Achievement
Unit Multiplier
(for determining the number of Earned Units)
 
Operating Margin Metric Achievement
Unit Multiplier
(for determining the number of Earned Units)
Threshold
***
33%
 
***
33%
Target
***
100%
 
***
100%
Stretch
***
125%
 
***
125%



(b)    The Performance Metrics are equally weighted at 50%.
(c)    The Revenue Metric Achievement must be at least at the Threshold level in
order for the Operating Margin Metric Achievement to be achieved above Target
Level. The Operating Margin Metric Achievement must be at least at the Threshold
level in order for the Revenue Metric Achievement to be achieved above Target
Level. For example, if the Revenue Metric Achievement is ***%, but the Operating
Margin Metric Achievement is only ***% (which is below the Threshold), then (i)
the Revenue Metric Achievement may not exceed ***% (and the corresponding Unit
Multiplier may not exceed 100%) and (ii) the Operating Margin Metric Achievement
is ***% (and the corresponding Unit Multiplier is 0%).
(d)    Revenue Metric Achievement and Operating Margin Metric Achievement
between Threshold and Target and between Target and Stretch will be measured on
a straight-line interpolation basis, and the corresponding Unit Multiplier will
likewise be determined on a corresponding straight-line interpolation basis.
(e)    The Committee will determine the level of performance achievement for
each Performance Metric and the corresponding Unit Multiplier pursuant to this
Appendix A and Sections 2 and 3(a) the Agreement.
6.    Adjustment of Performance Metrics. The Committee may, in recognition of
unusual or non-recurring items such as acquisition-related activities or changes
in applicable accounting rules, provide for one or more equitable adjustments
(based on objective standards) to the Performance Metrics to preserve the
Committee’s original intent regarding the Performance Metrics at the time of the
initial award grant.


















3

--------------------------------------------------------------------------------





***Confidential Treatment Requested


4

--------------------------------------------------------------------------------







APPENDIX B


Constant Currency Rates


ex101formofperformanc_image1.gif [ex101formofperformanc_image1.gif]






Should the Company record 2018 revenue in a foreign currency not on this list,
this revenue will not be calculated on a 2015 constant currency basis, but will
be adjusted for all FX hedging-related gains and losses should there be any.






5

--------------------------------------------------------------------------------






CEPHEID


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


You (“You” or “Participant”) have been granted an award (the “Award”) of
Performance-Based Restricted Stock Units (“Units”) subject to the terms,
restrictions and conditions of the Cepheid 2015 Equity Incentive Plan, as
amended from time to time (the “Plan”), the Notice of Performance-Based
Restricted Stock Unit Award (the “Notice”) and this Performance-Based Restricted
Stock Unit Award Agreement, including any special terms and conditions set forth
in the appendices attached hereto (each, an “Appendix,” and together with the
Performance-Based Restricted Stock Unit Award Agreement, the “Agreement”).
Unless otherwise defined herein or in the Notice, capitalized terms in this
Agreement shall have the same defined meanings set forth in the Plan.
1.    Award. The Company hereby grants to Participant the Award set forth in the
Notice, which, depending on the extent to which the Performance Metrics (as
defined in Appendix A) are attained as of the end of the Performance Period, may
result in Participant earning as few as zero Units or as many as the Maximum
Number of Units set forth in the Notice. Subject to the terms of the Notice,
this Agreement and the Plan, each Unit, to the extent it is earned and becomes
an Earned Unit (as defined below) and vests, represents a right to receive on
the applicable Settlement Date (as defined below) one (1) Share of Common Stock.
Unless and until a Unit has been determined to be an Earned Unit and has vested
as set forth in the Notice and this Agreement, Participant will have no right to
settlement of such Unit. Prior to settlement of any Earned Units, such Units
will represent an unfunded and unsecured obligation of the Company. The Award
will expire on the Expiration Date set forth in the Notice.
2.    Committee Certification of Earned Units. As soon as practicable following
the completion of the Performance Period, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall determine and certify
in writing (the date of such certification being the “Certification Date”) the
Performance Metrics that have been attained for the Performance Period, the
resulting Unit Multipliers (as defined in Appendix A) and the resulting number
of Units pursuant to the formula set forth in Appendix A or otherwise pursuant
to this Agreement (the “Earned Units”) for the Performance Period and the number
of Earned Units that vest on, or are eligible to vest after, the Certification
Date. Notwithstanding the foregoing, if pursuant to Sections 3(b) or (c) or
Section 4 the Award ceases to be subject to Performance Metrics, certification
by the Committee shall no longer be required, and Units that become Vested Units
(as defined below) pursuant to such Sections shall be deemed Earned Units for
purposes of this Agreement. The Committee’s determination of the number of
Earned Units, and the vesting of such Earned Units, pursuant to this Agreement
will be binding on Participant.
3.    Determination & Vesting of Earned Units.
(a)    Completion of Performance Period. Except as otherwise provided by this
Agreement, Earned Units will be determined upon the completion of the
Performance Period pursuant to Section 2 and Appendix A and such Earned Units
will vest on the Certification Date, provided Participant remains in Service to
the Company as of the Certification Date.


1

--------------------------------------------------------------------------------





(b)    Termination of Employment other than upon Death or Disability prior to
Completion of Performance Period. If Participant’s Service terminates for any
reason other than death or Disability prior to the completion of the Performance
Period, all Units subject to the Award shall be forfeited to the Company and all
rights of Participant to such Units shall immediately terminate.
[Notwithstanding the foregoing in this Section 3(b), if a Participant’s Service
terminates (the date of such termination, the “Services Termination Date”) prior
to both the completion of the Performance Period and a Corporate Transaction and
such Participant’s employment agreement with the Company provides for vesting
acceleration of time-based equity incentive awards in the event of a qualifying
termination of Service prior to a Corporate Transaction, then, provided that
Participant satisfies the requirements of such agreement, signs a general
release of claims in favor of the Company (a “Release”) and satisfies all
conditions to make the Release effective within thirty (30) days following the
Services Termination Date, then the Target Number of Units (as set forth on the
Notice) shall immediately vest in full (each, a “Termination Vested Unit”) and
be settled in accordance with Section 5 below. Notwithstanding anything herein
to the contrary, Participant shall not be entitled to earn, vest in or be
settled as to more than the Target Number of Units.] ¹
(c)    Termination of Employment upon Death or Disability prior to Completion of
the Performance Period. If Participant’s Service terminates upon death or
Disability (the date of such termination, the “Death or Disability Termination
Date”) prior to the completion of the Performance Period, and upon the Death or
Disability Termination Date at least 12 months since the Date of Grant (as set
forth on the Notice) have elapsed, then the Award will cease to be subject to
the Performance Metrics and Participant will instead vest as set forth below.
(i)
Participant will vest in a pro-rata portion of the Target Number of Units (as
set forth on the Notice). The pro-ration will be based upon the number of
calendar months worked by Participant from (i) the first day of the Performance
Period through the Death or Disability Termination Date (ii) divided by 36.
Participant shall be deemed to have worked a full calendar month if Participant
has worked any portion of that month. Each Unit that is vested pursuant to this
schedule is referred to as a “Death or Disability Vested Unit.”

(ii)
The aggregate number of Death or Disability Vested Units determined pursuant to
this Section 3(c) as of the Death or Disability Termination Date will be settled
in accordance with Section 5 below. Any of the Target Number of Units that are
not Death or Disability Vested Units pursuant to Section 3(c)(i) as of the Death
or Disability Termination Date shall be forfeited to the Company and all rights
of Participant to such Units shall immediately terminate. Notwithstanding
anything herein to the contrary, Participant shall not be entitled to earn, vest
in or be settled as to more than the Target Number of Units.

_____________
¹ NOTE: The bracketed language in this Section 3(b) regarding a pre-CIC
termination will only be included in Performance Restricted Stock Unit Agreement
for the Company’s Chief Executive Officer.


2

--------------------------------------------------------------------------------





(d)    Corporate Transaction prior to Completion of Performance Period. In the
event of a Corporate Transaction prior to the completion of the Performance
Period, provided Participant remains in Service to the Company as of the
Corporate Transaction, Earned Units shall be determined and vest and become
Corporate Transaction Vested Units (as defined below) in accordance with Section
4 and Appendix A.
(e)    Immediately following the determination of the number of Earned Units for
purposes of Section 3(a) and the number of the Termination Vested Units, Death
or Disability Vested Units or Corporate Transaction Vested Units (each, a
“Vested Unit”) for purposes of Section 3(b) – (d), all Units subject to the
Award that are not Earned Units or Vested Units, as applicable, shall be
forfeited to the Company and all rights of Participant to such Units shall
immediately terminate.
(f)    For the avoidance of doubt, if pursuant to Sections 3(b) – (d) the Award
is no longer subject to the Performance Metrics, then the Target Number of Units
referenced in Sections 3(b) – (d) will equal the number of Target Number of
Units set forth on the Notice without adjustment.
4.    Corporate Transaction. In the event of a Corporate Transaction and
provided Participant remains in Service with the Company as of the Corporate
Transaction, this Section 4 shall determine the treatment of the Units.
(a)    Corporate Transaction on or after Completion of Performance Period. In
the event of the closing of a Corporate Transaction (the “Closing Date”) on or
after the completion of the Performance Period, the number of Earned Units
shall, if not previously certified by the Committee in accordance with Section 2
and settled in accordance with Section 5, be certified by the Committee on or
prior to the Closing Date in accordance with Section 2 and settled immediately
prior to or within 30 days following the Closing Date.
(b)    Corporate Transaction prior to Completion of Performance Period. In the
event that the Closing Date of a Corporate Transaction occurs prior to the
completion of the Performance Period, then the Award will cease to be subject to
the Performance Metrics and will instead vest pursuant to a time-based vesting
schedule as set forth in Section 4(b)(i) and (ii) below.
(i)
The Target Number of Units (as set forth on the Notice) will vest over time
(each such Unit, a “Corporate Transaction Time-Vesting Unit”) as follows: the
Corporate Transaction Time-Vesting Units will vest over three years with equal
quarterly installments of 1/12 of the total Corporate Transaction Time-Vesting
Units vesting on the last day of each full three-month period commencing on the
first day of the Performance Period, subject to Participant’s continued Service
on each quarterly vesting date; provided, however, that none of the Corporate
Transaction Time-Vesting Units will vest prior to the one-year anniversary of
the Date of Grant (the “One-Year Cliff”) such that any Corporate Transaction
Time-Vesting Units that would have vested pursuant to the quarterly vesting
schedule prior to the One-Year Cliff will not vest and will instead accrue and
vest only upon the Participant remaining Service until the One-Year Cliff (the
“Time-Based Vesting Schedule”). Each of the Corporate Transaction Time-



3

--------------------------------------------------------------------------------





Vesting Units that vests pursuant to the Time-Based Vesting Schedule is referred
to as a “Corporate Transaction Vested Unit.” Subject to Participant’s continued
Service to the Company as of the day prior to the Closing Date (the “Corporate
Transaction Measurement Date”) a portion of the Corporate Transaction
Time-Vesting Units may be Vested Units pursuant to the Time-Based Vesting
Schedule and will be settled within 30 days following the Closing Date, but in
any event in accordance with Section 5.
(ii)
Each of the Corporate Transaction Time-Vesting Units that is not a Vested Unit
as of the Corporate Transaction Measurement Date pursuant to the Time-Based
Vesting Schedule will be unvested and will continue to vest pursuant to the
Time-Based Vesting Schedule following the Closing Date, provided that
Participant’s Service has not terminated prior to an applicable vesting date
except as provided in Section 4(d) below. (For illustrative purposes only,
assuming that the Target Number of Units is 36,000, the Date of Grant is July
31, 2016, the Closing Date is May 15, 2017 and Participant continues to provide
Service to the Company on the Closing Date, then as of the Closing Date 15,000
Units (representing 5 quarters ending March 31, 2017 with 3,000 Units vesting
each quarter) will have accrued, but because the One-Year Cliff has not yet
occurred, no Corporate Transaction Time-Vesting Units will vest and become
Corporate Transaction Vested Units on the Closing Date. Then, provided
Participant remains in Service with the Company on July 31, 2017, which is the
One-Year Cliff, 18,000 Units (representing 6 quarters ending June 30, 2017) will
vest and become Corporate Transaction Vested Units and 18,000 Units
(representing the remaining 6 quarters) will be unvested and will be eligible to
become Corporate Transaction Vested Units pursuant to the Time-Based Vesting
Schedule.)

(iii)
For purposes of this Section 4(b) payment for each Corporate Transaction Vested
Unit shall be made in the amount and in the form of the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a Share of Common Stock on the Closing Date was entitled to receive in
the Corporate Transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares of Common Stock).

(iv)
Any Corporate Transaction Time-Vesting Units that do not vest pursuant to
Section 4(b)(i) or (ii) shall be forfeited to the Company and all rights of
Participant to such Units shall immediately terminate. Notwithstanding anything
herein to the contrary, Participant shall not be entitled to earn, vest in or be
settled as to more than the Target Number of Units.

(c)    Corporate Transaction in which Awards are not Assumed. Notwithstanding
anything to the contrary in Section 4(b) or the Plan, in the event of a
Corporate Transaction in which the Units are not assumed or replaced by the
successor entity, the Award will cease to be subject to the Performance Metrics
and instead the Target Number of Units (as set forth on the Notice) will vest in
full as of immediately prior to the Closing


4

--------------------------------------------------------------------------------





Date and will be settled immediately prior to or within 30 days following the
Closing Date but in any event in accordance with Section 5.
(d)    Qualifying Termination in Connection with Corporate Transaction.
Notwithstanding anything to the contrary in Section 4, in the event of a
Corporate Transaction, if a Participant’s Change of Control Retention and
Severance Agreement or other similar agreement or employment agreement with the
Company provide for accelerated vesting in the event of a qualifying termination
of Service on or following a Corporate Transaction, and Participant satisfies
the requirements of such agreement, including, but not limited to any release
requirements, then, notwithstanding anything to the contrary in such agreement,
for purposes of this Award only, the accelerated vesting provided in such
agreement shall apply to the unvested Corporate Transaction Time-Vesting Units
as determined in accordance with Section 4(b).
(e)    For the avoidance of doubt, Corporate Transaction Time-Vesting Units
referenced in Section 4 will equal the number of Target Number of Units set
forth on the Notice without adjustment.
5.    Settlement. For each Earned Unit as determined pursuant to Section 3(a),
settlement shall be made within 30 days following the Certification Date and for
each Vested Unit as determined pursuant to Section 3(b), 3(c) or 4, settlement
shall be made within 30 days following the vesting date, but in any event no
later than the 15th day of the third calendar month following the end of the
calendar year in which the Certification Date or vesting date occurs,
respectively (such date, the “Settlement Date”).
6.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of Vested Units, Participant shall have no ownership of the Shares
allocated to the Units and shall have no right to dividends or to vote such
Shares.
7.    No Dividend Equivalents. Dividends, if any (whether in cash or Shares),
and dividend equivalents, shall not be credited to Participant on Units.
8.    No Transfer. Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
9.    Section 280G Provision. If the payments and benefits provided for in this
Agreement, pursuant to a Participant’s Change of Control Retention and Severance
Agreement or other similar agreement or employment agreement with the Company,
or otherwise constitute “parachute payments” within the meaning of the Internal
Revenue Code of 1986, as amended (the “Code”), but for this Section 9, would be
subject to the excise tax imposed by Section 4999 of the Code, then the payments
and benefits under this Agreement will be payable, at Participant’s election,
either in full or in such lesser amount as would result, after taking into
account the applicable federal, state and local income taxes and excise tax
imposed by Section 4999 of the Code, in Participant’s receipt on an after-tax
basis of the greatest amount of benefits. In the event Participant elects to
receive such lesser amount of the payments and benefits under this Agreement,
the payments and benefits shall be reduced in the following order: (A) a pro
rata reduction of (i) cash payments that are subject to Section 409A of the Code
(“Section 409A”) as deferred compensation and (ii) cash payments not subject to
Section 409A;


5

--------------------------------------------------------------------------------





(B) a pro rata reduction of (i) employee benefits that are subject to Section
409A as deferred compensation and (ii) employee benefits not subject to Section
409A; and (C) a pro rata cancellation of (i) accelerated vesting of stock and
other equity-based awards that are subject to Section 409A as deferred
compensation and (ii) stock and other equity-based awards not subject to Section
409A. In the event that acceleration of vesting of stock and other equity-based
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Participant’s stock and
other equity-based awards unless Participant elects in writing a different order
for cancellation.
10.    Responsibility for Taxes.
(a)    Withholding and Net Issuance of Shares. Participant acknowledges that,
regardless of any action taken by the Company or, if different, Participant’s
employer (the “Employer”) the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”), is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units, including, but not
limited to, the grant, vesting or settlement of the Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Units to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant is subject to Tax-Related Items in more than one jurisdiction,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company or its agent to satisfy the obligations with
regard to all Tax-Related Items by withholding Shares to be issued upon
settlement of the Units having a Fair Market Value (determined on the date that
the amount of Tax-Related Items to be withheld is determined) equal to the
amount of Tax-Related Items required to be withheld. In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, by Participant’s acceptance of
the Units, Participant authorizes and directs the Company and any brokerage firm
determined acceptable to the Company to sell on Participant’s behalf a whole
number of Shares from those issued to Participant as the Company determines to
be appropriate to generate cash proceeds sufficient to satisfy the obligation
for Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Common Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Units, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.


6

--------------------------------------------------------------------------------





Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
Notwithstanding anything in this Section 10 to the contrary, to avoid a
prohibited acceleration under Section 409A, if Shares subject to Units will be
withheld (or sold on Participant's behalf) to satisfy any Tax-Related Items
arising prior to the date of settlement of the Units for any portion of the
Units that is considered nonqualified deferred compensation subject to Section
409A, then the number of Shares withheld (or sold on Participant's behalf) shall
not exceed the number of Shares that equals the liability for Tax-Related Items.
(b)    U.S. Tax Consequences. If Participant is a U.S. taxpayer, he or she
acknowledges that there will be tax consequences upon settlement of the Units or
disposition of the Shares, if any, received in connection therewith, and
Participant should consult a tax adviser regarding Participant’s tax obligations
prior to such settlement or disposition. Upon settlement of the Units,
Participant will include in income the fair market value of the Shares subject
to the Units. The included amount will be treated as ordinary income by
Participant and will be subject to withholding by the Company and/or Employer
when required by applicable U.S. law. Upon disposition of the Shares, any
subsequent increase or decrease in value will be treated as short-term or
long-term capital gain or loss, depending on whether the Shares are held for
more than one year from the date of settlement. Further, a Unit may be
considered a deferral of compensation that may be subject to Section 409A.
Section 409A imposes special rules to the timing of making and effecting certain
amendments of the Units with respect to distribution of any deferred
compensation. Participant should consult with his or her personal tax advisor
for more information on the actual and potential tax consequences of the Units.
11.    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted in the past;
(c)    all decisions with respect to future Units or other grants, if any, will
be at the sole discretion of the Company;
(d)    the Unit grant and Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company, the Employer or any Parent or Subsidiary of
the Company;
(e)    Participant is voluntarily participating in the Plan;


7

--------------------------------------------------------------------------------





(f)    the Units and the Shares subject to the Units, and the income and value
of same, are not intended to replace any pension rights or compensation;
(g)    the Units and the Shares subject to the Units, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    unless otherwise agreed with the Company, the Units and the Shares
subject to the Units, and the income and value of same, are not granted as
consideration for, or in connection with, any service Participant may provide as
a Non-Employee Director;
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    unless otherwise expressly provided in this Agreement or determined by
the Company, Participant’s right to vest in the Units under the Plan, if any,
will terminate as of the Termination Date (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where Participant is employed or the terms of his or
her employment or service agreement, if any) and will not be extended by any
notice period (e.g., Participant's period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when Participant has Terminated for
purposes of the Unit grant;
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Units and the benefits evidenced by this Agreement do not create
any entitlement to have the Units or any such benefits transferred to, or
assumed by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and
(l)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from Participant’s Termination (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant rendered services or the terms of
Participant’s employment agreement, if any), and, in consideration of the grant
of the Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary of the Company (including the Employer), waives his or her
ability, if any, to bring any such claim, and releases the Company, its Parent
or Subsidiary (including the Employer) from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(ii)    the Units and the Shares subject to the Units, and the income and value
of same, are not part of normal or expected compensation or salary for any
purpose; and


8

--------------------------------------------------------------------------------





(iii)    neither the Company, the Employer nor any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Units or of any amounts due to Participant pursuant to the
settlement of the Units or the subsequent sale of any Shares acquired upon
settlement.
12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
13.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Unit grant materials
by and among, as applicable, the Employer, the Company and its Parent or
Subsidiaries for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Units
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


Participant understands that Data will be transferred to E*TRADE Corporate
Financial Services, Inc. or such stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that recipients’ country (e.g., the United States) may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. Participant authorizes the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the


9

--------------------------------------------------------------------------------





Company would not be able to grant Participant Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
14.    Entire Agreement; Enforcement of Rights. This Agreement (including the
Appendices), the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the Units granted hereunder are superseded. Except as
provided in Sections 20 and 21, no modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
15.    Compliance with Laws and Regulations. The issuance of the Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable securities and exchange control laws and regulations relevant to
the Company and the offer of the Units and the underlying Shares and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
16.    Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable, the parties agree to renegotiate such
provisions in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provisions, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law. For purposes of litigating any action, lawsuit
or other proceedings brought to enforce this Agreement, relating to it, or
arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the court of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.
17.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without Cause.
18.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
19.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
the electronic delivery of the Notice, this Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial


10

--------------------------------------------------------------------------------





reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the
Units. In addition, Participant agrees to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company. Electronic delivery may include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at the Company’s discretion. Participant
acknowledges that Participant may receive from the Company a paper copy of any
documents delivered electronically at no cost if Participant contacts the
Company by telephone, through a postal service or electronic mail at
stock.admin@cepheid.com or another email address selected by the Company in the
future. Participant further acknowledges that Participant will be provided with
a paper copy of any documents delivered electronically if electronic delivery
fails; similarly, Participant understands that Participant must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at stock.admin@cepheid.com or another email address
selected by the Company in the future. Finally, Participant understands that
Participant is not required to consent to electronic delivery.
20.    Appendix. Notwithstanding any provisions in this Agreement, the Unit
grant shall be subject to any special terms and conditions set forth in the
Appendix. The Appendix constitutes part of this Agreement.
21.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing. Moreover, if Participant relocates
outside of the U.S., special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.
22.    Acknowledgement. The Company and Participant agree that the Units are
granted under and governed by the Notice, this Agreement (including the
Appendices) and the provisions of the Plan. Participant (i) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (ii) represents that Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Units subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.
23.    Section 409A. If Participant is a U.S. taxpayer, for purposes of this
Agreement, a Termination of employment will be determined consistent with the
rules relating to a “separation from service” as defined in Section 409A.
Notwithstanding anything else provided herein, to the extent any payments
provided under this Agreement in connection with Participant’s termination of
employment constitute deferred compensation subject to Section 409A, and
Participant is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A, then such payment shall not be made or
commence until the earlier of (a) the expiration of the six-month period
measured from Participant’s separation from service or (b) the


11

--------------------------------------------------------------------------------





date of Participant’s death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Participant including, without limitation, the
additional tax for which Participant would otherwise be liable under Section
409A(a)(1)(B) in the absence of such a deferral. To the extent any payment under
this Agreement may be classified as a “short-term deferral” within the meaning
of Section 409A, such payment shall be deemed a short-term deferral, even if it
may also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Section are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
24.    Adjustment. If the number of outstanding Shares is changed by a stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification, spin-off, split-off or similar change in the
capital structure of the Company, the number of Shares covered by the Units may
be adjusted pursuant to the Plan.
25.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that Participant may be subject to insider trading restrictions and/or market
abuse laws, which may affect his or her ability to acquire or sell the Shares or
rights to the Shares under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. Participant acknowledges that it
is Participant’s responsibility to comply with any applicable restrictions, and
Participant is advised to speak to his or her personal advisor on this matter.
26.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
27.    Award Subject to Company Clawback or Recoupment. The Units shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during or after the
term of Participant’s employment or other Service that is applicable to
executive officers, Employees, Directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law, may require the cancellation of Participant’s Units (whether
vested or unvested) and/or the repayment or recoupment of any gains realized
with respect to Participant’s Units. The Participant hereby agrees to promptly
pay to the Company any such amounts required to be paid pursuant to any such
policy.
* * * * *
Upon electronic acceptance by Participant, Participant and the Company agree
that the Units are granted under and governed by the terms and conditions of the
Plan, the Notice and this Agreement (including the Appendices). Participant has
reviewed the Plan, the Notice and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of the Plan, the Notice and this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this Agreement. Participant further agrees to notify the
Company upon any change in Participant’s residence address.


12